DETAILED ACTION
Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takazawa et al (JP 2010-083776 A).
With regard to the limitations of claims 1-3, 5-6, and 11-12, Takazawa discloses an article (fig. 1) comprising:
-    an acrylate layer,
-    a substrate overlaying the acrylate layer, and
-    an adhesive layer (a release layer) between the acrylate layer and the substrate, wherein the adhesive layer comprises germanium (paragraphs [0020], [0021], [0041], [0060], [0067] - [0070]; claims 1-7).


With regard to the limitations of claims 1-3, and 13, Takazawa does not disclose that a release value between the acrylate layer and the adhesive layer is more than 200 g/inch, as per instant claim 1 although Takazawa discloses that the release layer can be easily removed from the adhesive layer (page 3, Fig. 5A, 5B, 6A, 6B, etc.).
However, in view of substantially identical article between Takazawa and instant claims, it is the Examiner’s position that Takazawa’s article comprising: an acrylate layer,  a substrate overlaying the acrylate layer, and  an adhesive layer (a release layer) between the acrylate layer and the substrate, wherein the adhesive layer comprises germanium, inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the article having the claimed property using the claimed method because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Takazawa et al (JP 2010-083776 A) as applied to claims 1-3, 5-6 and 9-13 above and further in view of Kaneuchi et al (JP 2014-205247 A).
The disclosure of Takazawa’s reference resided in § 3 is incorporated herein by reference.   
With regard to the limitations of claim 4, Takazawa discloses that the thickness of the adhesive layer is only 50-2000 nm (2 µm), which overlaps the claimed range of less than 10 nm (pages 2, 4, 6-7, etc.).  
Kaneuchi discloses the transfer member, wherein a thickness of the release layer (which is the claimed adhesive layer) is 10-1000 nm (claim 2; paragraph [0019]), which has the low border as instantly claimed value of less than 10 nm.
With regard to the limitations of claims 7-8, Takazawa does not disclose the article, wherein the substrate comprises a metal layer.
Kaneuchi discloses the article, wherein the substrate comprises a metal layer, wherein the metal layer comprises individual metals and two or more metals as mixtures 
Both references are analogous art because they are from the same field of endeavor concerning new articles comprising an acrylate layer, a substrate and an adhesive layer (or a release layer).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention adjust to a thickness of the adhesive layer (which is the release layer) within the claimed ranges, and incorporate a metal layer in the substrate as taught by Kaneuchi in Takazawa’s article with reasonable expectation of success in order to obtain the article which is excellent in adhesion and water resistance between the base material sheet and the germanium vapor deposition layer and can be easily used as a germanium health device (JP’247, page 10), and thus to arrive at the subject matter of instant claims 4 and 7-8.
It is noted that the thickness of the adhesive layer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
          It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Gotrick et al. (WO 2018/178802 A) and Xu et al. (U.S. Patent Application Publication 2009/0155583 A1) are shown on the Notice of References Cited Form (PTO-892). 
Gotrick disclose a transfer article comprising: a release layer, wherein the release layer comprises a metal layer or a doped semiconductor layer; a first acrylate layer overlaying the release layer; and a function layer overlaying the first acrylate layer; wherein a release value between the release layer and the first acrylate layer is from 2 to 50 g/inch (claim 1).
Xu discloses that an imprint lithography imprinting stack includes a substrate and a polymeric adhesion layer adhered to the substrate. The polymeric adhesion layer includes polymeric components with an extended backbone length of at least about 2 nm. The backbones of the polymeric components may be substantially aligned in a planar configuration on the surface of the substrate, such that a thickness of the polymeric adhesion layer is less than about 2 nm (abstract).
Xu discloses a stack comprising: a substrate (47, wafer), a primer layer (45) and a layer of formation (50) (Fig.3), an exemplary bulk material to form the formation is an acrylic polymerizable composition; the primer layer 45 may be formed from any suitable material, such as silicon, germanium and the like and it would be deposited upon a 
wafer employing any suitable technique, such as chemical vapor deposition, spin-coating and the like (paragraphs [0028] - [0030], Figure 3). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764